        Case 1:19-cv-05309-PGG-KNF Document 30 Filed 12/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
ZHI LI AND LUXIU SUN, individually and                     :
on behalf of all other Employees similarly                 :
situated,                                                  :
                                                           :
                              Plaintiffs,                  :
                                                           :                   ORDER
          -against-                                        :
                                                           :             19-CV-5309 (PGG)(KNF)
SMJ CONSTRUCTION INC., STEVE KANG, :
JANE DOE and JOHN DOE #1-10,                               :
                                                           :
                              Defendants.                  :
----------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         This case has been referred to the undersigned for an inquest in order to determine the amount of

damages and attorneys’ fees, if any, that should be awarded to the plaintiffs against defendants SMJ

Construction Inc. and Steve Kang.

         Accordingly, IT IS HEREBY ORDERED that, on or before January 11, 2021, the plaintiffs shall

prepare and file, with the Court: (1) proposed findings of fact and conclusions of law; and (2) an inquest

memorandum of law, accompanied by supporting affidavits and exhibits, setting forth proof of their

damages. The plaintiffs must serve these documents on SMJ Construction Inc. and Steve Kang, and file

proof of such service with the Clerk of Court.

         IT IS FURTHER ORDERED that, on or before February 10, 2021, SMJ Construction Inc. and

Steve Kang shall prepare and file any opposing memoranda, affidavits, and exhibits, as well as any

alternative findings of fact and conclusions of law, and serve the same upon the plaintiffs.

Dated: New York, New York                                  SO ORDERED:
       December 11, 2020
